Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Ungava Mines Inc. Announces That Arbitration Decision of April 1, 2009 May Not Be the Final Word << Issued and Outstanding 94,584,610 Common Shares >> TORONTO, April 3 /CNW/ - Ungava Mines Inc. (OTCBB: UGVMF) announces that a decision released April 1, 2009, in the arbitration between its subsidiary company Ungava Mineral Exploration Inc. (the "Company") and Canadian Royalties Inc. ("CRI") regarding the vesting of an additional 10% interest in the Expo Ungava Property ("the Property") may not be the final word. The arbitrator ruled that CRI has satisfied the requirements of the Option Agreement of January 12, 2001 ("the Agreement") and accordingly is entitled to a further 10% right, title and interest in the Property. During the course of the hearing, it was the submission of the Company that the arbitrator made certain erroneous decisions wherein he exceeded his jurisdiction. The Company accordingly has given notice that it will apply to Quebec Superior Court in this matter. The hearing of such application is set for three days in September 2009. Additionally, it was discovered in the course of the arbitration that CRI had halted mine building on the Property at the beginning of May 2008. This was caused by the melting of the lake on which CRI had been landing Hercules aircraft. Xstrata had informed CRI in the summer of 2007 that it would no longer permit CRI access to the Donaldson Airport near the Property owned and operated by Xstrata, since CRI intended to become a producer/competitor. This fact was never disclosed in the feasibility study finalized in the summer of 2007, the "BFS" for CRI. In fact, the BFS asserts that CRI has contractual access to use the Donaldson Airport. When Mr. Faucher was recalled as a witness August 20, 2008, he disclosed that management of Xstrata had personally informed him about the decision to withdraw airport access. CRI therefore proceeded on the basis that it would land on a frozen lake near the Property while it awaited contractual access to use the Donaldson Airport which is thought would result from Quebec Ministry persuasion, which to date has apparently not been successful. In the arbitration, the Company had pleaded that the BFS was invalid because of the non-disclosure of the lack of airport access necessary to build and operate a mine on the co-owned Property.
